DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/19/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to applicant’s arguments, specifically those directed towards Cummings failing to teach the claimed invention, the examiner is not relying of Cumming for a specific information that is collected, i.e. the argued elapsed time, but merely the teaching of information being collected before an opening of a valve and the closing of the valve to aid in the determination of predicted fault.  The examiner would like to point out that applicant’s claimed “operation information” is taught by Bowers (see below), where the presented combination modifies the timing in which the information of Bowers is collected, i.e. before and after an open/close state of the fluid control device, as taught by Cummings.  Therefore, it is the Office’s position that the presented combination, as a whole, teaches the claimed invention. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
an abnormality determination unit that determines whether the fluid control device has an abnormality, 
an information collection unit that collects the operation information and an abnormality determination result for the fluid control device, 
an information storage unit that stores the operation information and the determination result collected, 
an information extraction unit that refers to the information storage unit, and extracts an analysis target including same predetermined operation information and another of the operation information as well as information related to the determination result, selectively for each of a plurality of the fluid control devices, and
 a correlation analysis unit that analyzes correlation between a predetermined operation of the fluid control device and occurrence of abnormality through comparison using the information extracted in claims 1, 7 and 8;
an abnormality prediction unit that, based on an analysis result obtained by the correlation analysis unit, refers to the operation information about the fluid control device stored in the information storage unit, and calculates an abnormality occurrence probability of the fluid control device, to predict occurrence of abnormality of the fluid control device, in claim 4;
a first abnormality prediction unit that determines whether the operation information includes a specific characteristic in a failure preceding period, in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowers (2014/0238512) in view of Hitachi et al. (WO 2016132468), further in view of Cummings et al. (2009/0306830).


	With respect to claim 1, Bowers teaches in Fig. 1 an operation analysis system (Fig. 4) for a fluid control device (10), wherein the system (Fig. 4) analyzes operations of the fluid control device (10) by executing data mining (i.e. data collection via a sensor 64) based on information acquired from the fluid control device (10, that contains the sensor 64), the system comprising an information collection unit (60 that performs method of 200, Fig. 5) that collects the operation information (as s230) of the fluid control device (10, information about the operation of the valve, for example temperature, power, pressure [0025]) and a determination result (i.e. a result of s240) of an abnormality (an unacceptable value [0034]) of the fluid control device (10), an information storage unit (internal memory [0033]) that stores the operation information (sensor signals, valve operation, temperature or power information) and the determination result collected (based on comparisons), an information extraction unit (i.e. control logic found in 60) that refers to the information storage unit (i.e. memory), and extracts an analysis target (i.e. predetermined value, range rate of change, trend [0034]) including same predetermined operation information (i.e. information related to the signal being compared, i.e. like temperature [0035]) and another of the operation information (as collected from another sensor [0036]) as well as information related to the determination result (i.e. comparison), selectively for each of a plurality of the fluid control devices (10 part of the network), and a correlation analysis unit (control logic within 50) that analyzes correlation between a predetermined operation of the fluid control device (i.e. predetermined data) and occurrence of 
	Bowers remains silent regarding an abnormality prediction unit that, based on an analysis result obtained by the correlation analysis unit, refers to the operation information about the fluid control device stored in the information storage unit, and calculates an abnormality occurrence probability of the fluid control device, to predict occurrence of abnormality of the fluid control device, wherein the information extracted is the operation information within a predetermined period of time before and after an open/close state of the fluid control device is switched and information related to the determination result.
	Hitachi et al. teaches a similar processing apparats that includes an abnormality prediction unit that (lines 156-159), based on an analysis result obtained by a correlation analysis unit (i.e. control logic that takes a signal from a sensor, performs an abnormality detection and inputs the results to a neural network for predictive diagnosis), refers to the operation information (i.e. collected signal) about a target device stored in an information storage unit (i.e. indirectly taught memory), and calculates (via the predictive diagnosis logic) an abnormality occurrence probability of the target device, to predict occurrence of abnormality of the target device (embodiment 1, lines 156-157).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processing apparatus of Bowers to include the predictive control logic of Hitachi et al. because Hitachi et al. teaches such control logic aids in reducing the amount of erroneous determinations, lines 56-59, thereby improving the detection process of Bowers.

Cummings et al. teaches a similar system having information extracted being operation information (i.e. for example deactuated and actuated positions) within a predetermined period of time [0025] before and after an open/close state of the fluid control device (i.e. the actuated and deactuated states of a valve) is switched and information related to the determination result (i.e. sensor signals, for example signal representing pressures).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Bowers to include the control logic of Cummings et al. because Cummings et al. teaches such control logic aids in monitoring a valve’s service life, issuing warnings based on that monitoring, thereby allowing a user to perform preventative maintenance so that production interruptions can be avoided [0008].

	With respect to claim 2, Bowers teaches in Fig. 1 the operation analysis system (Fig. 4) wherein Page 3 of 18the fluid control device (10) is provided with a flow path (defined by 30 and 32) and a space (between the upper and lower stem) isolated from the flow path by an isolation member (i.e. a diaphragm [0016]), the fluid control device (10) includes a pressure sensor [0025] that detects pressure in the space isolated from the flow path by the isolation member [0025], the pressure sensor [0025] serving as the operation information acquisition mechanism (i.e. collecting information regarding pressure), and the abnormality determination unit (i.e. the respective abnormality control logic within the 50) compares a detected value (i.e. pressure) 

	With respect to claim 3, Bowers teaches in Fig. 1 the operation analysis system (Fig. 4) wherein the operation information acquisition mechanism acquires, as operation information, all of or any two or more of number of opening/closing times (i.e. open and closing positions [0039]), operation time [0041], and environment temperature (i.e. ambient temperature [0035]).

With respect to claim 7, Bowers teaches in Fig. 1 an operation analysis system (Fig. 4) for a fluid control device (10), wherein the fluid control device (10) and a server ([0031]) that executes data mining (i.e. data collection via a sensor 64) based on information acquired from the fluid control device (10, that contains the sensor 64) are configured to be able to communicate [0022] with each other through a network (via network circuity 56), the fluid control device (10) includes an operation information acquisition mechanism (60) that acquires a plurality of types of operation information (i.e. presence of fluid, temperature and power information) about the fluid control device (10), an abnormality determination unit (i.e. control logic within 60, s250, Fig. 5) that determines whether the fluid control device (10) has an abnormality (based on sensor data), and the server ([0031]) includes an information collection unit (s230, Fig. 5) that collects the operation information (information about the operation of the valve, temperature, power) and an abnormality determination result (i.e. result of comparison of the collected data) for the fluid control device (10), an information storage unit (internal memory [0033]) that stores the operation information (sensor signals, valve operation, temperature or power information) and the determination result collected (based on comparisons), an 
Bowers remains silent regarding an abnormality prediction unit that, based on an analysis result obtained by the correlation analysis unit, refers to the operation information about the fluid control device stored in the information storage unit, and calculates an abnormality occurrence probability of the fluid control device, to predict occurrence of abnormality of the fluid control device, wherein the information extracted is the operation information within a predetermined period of time before and after an open/close state of the fluid control device is switched and information related to the determination result.
	Hitachi et al. teaches a similar processing apparats that includes an abnormality prediction unit that (lines 156-159), based on an analysis result obtained by a correlation analysis unit (i.e. control logic that takes a signal from a sensor, performs an abnormality detection and inputs the results to a neural network for predictive diagnosis), refers to the operation information (i.e. collected signal) about a target device stored in an information storage unit (i.e. indirectly taught memory), and calculates (via the predictive diagnosis logic) an abnormality 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the processing apparatus of Bowers to include the predictive control logic of Hitachi et al. because Hitachi et al. teaches such control logic aids in reducing the amount of erroneous determinations, lines 56-59, thereby improving the detection process of Bowers.
Bowers as modified by Hitachi et al. remain silent regarding the information extracted is the operation information within a predetermined period of time before and after an open/close state of the fluid control device is switched and information related to the determination result.
Cummings et al. teaches a similar system having information extracted being operation information (i.e. for example deactuated and actuated positions) within a predetermined period of time [0025] before and after an open/close state of the fluid control device (i.e. the actuated and deactuated states of a valve) is switched and information related to the determination result (i.e. sensor signals, for example signal representing pressures).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Bowers to include the control logic of Cummings et al. because Cummings et al. teaches such control logic aids in monitoring a valve’s service life, issuing warnings based on that monitoring, thereby allowing a user to perform preventative maintenance so that production interruptions can be avoided [0008].
The method steps of claim 8 is performed by the operation of the rejected system of claim 7.
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fukijata et al. (2018/0294174) which discloses a failure prediction circuit that compares the one or more feature quantities with a plurality of pieces of model data of a temporal change in one or more feature quantities until the first device fails. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853